                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

KENNETH EADY and JULIE EADY, )
                             )
        Plaintiffs,          )
                             )
        v.                   )                 CIVIL CASE NO. 3:17-cv-709-ECM
                             )                             [wo]
MEDICAL DEPOT, INC. d/b/a    )
DRIVE DEVILBISS HEALTHCARE, )
et al.,                      )
        Defendants.          )

                                   ORDER

       Upon consideration of the parties’ Joint Stipulation of Dismissal with Prejudice

(doc. 87), filed on March 18, 2020, seeking a pro tanto settlement, which comports with

FED.R.CIV.P. 41(a)(1)(A)(ii), the claims against Defendant Medical Depot, Inc. d/b/a/

Drive Devilbiss Healthcare have been dismissed with prejudice by operation of Rule 41,

on the terms agreed to and set out by the parties.



       DONE this 19th day of March, 2020.


                                                 /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE
